EXHIBIT 10.1 THE DAUGHETEE LAW FIRM Renee M. Daughetee, Esq. (SBN 257018) 18881 Von Karman Ave., 16th Floor Irvine, California 92612 (949) 608-0832 Tel/ (949) 660-0342 Fax Email:rdaughetee@hotmail.com TROYGOULD PC Kenneth J. MacArthur (SBN 175906) Lawrence P. Schnapp (SBN 141273) 1801 Century Park East, 16th Floor Los Angeles, California 90067-2367 Telephone:(310) 553-4441 Facsimile:(310) 201-4746 Email:kjm@troygould.com Attorneys for Defendant Sionix Corporation SUPERIOR COURT OF THE STATE OF CALIFORNIA FOR THE COUNTY OF LOS ANGELES ASCENDANT CAPITAL GROUP, LLC,
